Constitution, Art. 7, sec. 1, formerly read as follows: “County Commissioners shall be elected on general ticket of *739each county by the qualified voters of the several counties of this State, on the Tuesday next after the first Monday in the month of November, 1867, and on the same day in every second year thereafter. Their number in each county, their compensation, powers and duties shall be such as are now or may be hereafter prescribed by law.”
This section was amended by the Act of 1890, ch. 255, adopted by vote of the people on November 3rd, 1890, so as to provide as follows : “County Commissioners shall be elected on general ticket of each county by the qualified voters of the several counties of the State, on the Tuesday next after the first Monday in the month of November, commencing in the year 1891 ; their number in each county, their compensation, powers and duties shall be such as are now or may be hereafter prescribed by law ; they shall be elected at such times, in such numbers and for such periods, not exceeding six years, as may be prescribed by law.”
The Act of 1892, ch. 442, provided for the election in November, 1893, of three County Commissioners for Anne Arundel County, to hold their offices for the terms respectively of six, four and two years, as the Governor should designate, and that at the expiration of their respective terms of office, their successors should be elected for the term of six years.
The appellants (respondents), were in office as County Commissioners of Anne Arundel County, under this Act, their terms being unexpired, when the Act of 1901, ch. 13, was passed. This repealed the Act of 1892 and provided that at the general election to be held in November, 1901, seven County Commissioners should be elected for Anne Arundel County to hold office for two years, and that upon the qualification of the seven County Commissioners then elected “the terms of the present County Commissioners of Anne Arundel County shall cease and determine as fully as if when elected they had only been elected to serve until that time.”
The persons elected County Commissioners under this Act in November, 1901, (the appellees in this appeal), applied for a writ of mandamus directing the respondents to surrender to them the offices in question. The respondents denied the constitutional power of the Legislature to abridge the terms of *740office for which they had been elected under the Act of 1892.
E. C. Gantt, for the appellants.
Jas. R. Brashears, for the appellees.
The Circuit Court ordered the writ of mandamus to be issued as prayed in the petition. Upon appeal the order was affirmed April 1st, 1902, because this Court was equally divided, there being four Judges in favor of affirmance and four in favor of reversal, and consequently no opinion was filed.